EXHIBIT SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (“Agreement”) is entered into as of February 15, 2010 by and between CDEX Inc., a corporation organized under the laws of the State of Nevada (the “Company”), on the one hand, and each Person set forth on the signature page hereto as a “Purchaser” hereunder (each a “Purchaser” and collectively the “Purchasers”), on the other hand. WHEREAS, subject to the terms and conditions set forth in this Agreement, the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, Notes of the Company in a PIPE Transaction as set forth herein; WHEREAS, Gemini Master Fund, Ltd. (“Gemini”) holds that certain 12% Senior Convertible Note of the Company issued to it on or about June 25, 2008 in the original principal amount $1,086,956.52 (as amended to date, the “Gemini Note”), which Gemini Note currently has an outstanding principal balance, together with all accrued and unpaid interest thereon, equal to $1,151,100.33 as of the date hereof; WHEREAS, an entity controlled by Malcolm H. Philips, Jr., Chief Executive Officer of the
